                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

ENERGY MANAGEMENT COLLABORATIVE, )
LLC,                             )
                                 )
                    Plaintiff,   )
                                 )
                 v.              )                              No. 1:19-cv-01098-TWP-DLP
                                 )
THE STERLING GROUP, INC.,        )
                                 )
                    Defendant.   )

                                   ENTRY ON JURISDICTION

        It has come to the Court’s attention that Plaintiff’s Complaint fails to allege all of the facts

necessary to determine whether this Court has subject matter jurisdiction over this case. The

Complaint alleges that this Court has jurisdiction based upon diversity of citizenship. However,

the Complaint fails to sufficiently allege the citizenship of the Plaintiff. Citizenship is the operative

consideration for jurisdictional purposes. See Meyerson v. Harrah’s East Chicago Casino, 299

F.3d 616, 617 (7th Cir. 2002) (“residence and citizenship are not synonyms and it is the latter that

matters for purposes of the diversity jurisdiction”).

        “For diversity jurisdiction purposes, the citizenship of an LLC is the citizenship of each of

its members.” Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). “Consequently, an

LLC’s jurisdictional statement must identify the citizenship of each of its members as of the date

the complaint or notice of removal was filed, and, if those members have members, the citizenship

of those members as well.” Id.

        The Complaint alleges, “Plaintiff, Energy Management Collaborative, LLC (‘EMC’) is a

limited liability company organized and existing under the laws of the State of Minnesota.” (Filing

No. 1 at 1.) It further alleges, “EMC’s principal place of business is 2890 Vicksburg Lane North,
Plymouth, Minnesota,” and “EMC’s manager is Jerry Johnson, 2890 Vicksburg Lane North,

Plymouth, Minnesota.” Id. These jurisdictional allegations do not establish the citizenship of the

Plaintiff. Alleging the identity and citizenship of each of the members of the Plaintiff limited

liability company is necessary for this Court to determine whether it has jurisdiction.

       Therefore, the Plaintiff is ORDERED to file a Supplemental Jurisdictional Statement that

establishes the Court’s jurisdiction over this case. This statement should specifically identify the

members of the limited liability company and those members’ citizenship. This jurisdictional

statement is due fourteen (14) days from the date of this Entry.

       SO ORDERED.


       Date:    3/25/2019




Distribution:

Kristy M. Kopaczewski
LAW OFFICES OF THE HANOVER INSURANCE GROUP, INC.
kkopaczewsk@hanover.com




                                                 2
